--------------------------------------------------------------------------------

Exhibit 10.6-a
 
NOTICE:  THIS CONTRACT IS SUBJECT TO ARBITRATION [PURSUANT
TO THE SOUTH CAROLINA UNIFORM ARBITRATION ACT]


Noncompetition,
Severance And Employment Agreement
Between
Carolina First Bank And Jesus E. Diaz




This Noncompetition, Severance and Employment Agreement (this “Agreement”) is
made and entered into as of September 3,  2007, by and between Jesus E. Diaz, an
individual (the “Executive”), and Carolina First Bank, a South Carolina
corporation headquartered in Greenville, South Carolina (the “Company”) and
wholly owned subsidiary of The South Financial Group, Inc. (“TSFG”). As used
herein, the term “Company” shall include the Company and any of its subsidiaries
and its parent corporation, except where the context otherwise requires.


Recitals


The Company's Board of Directors (the “Board”) believes that the Executive will
be instrumental in the future success of the Company.  The Company desires to
employ the Executive as an officer of the Company. The terms hereof are
consistent with the executive compensation objectives of the Company as
established by the Board. The Executive is willing to accept the employment
contemplated herein under the terms and conditions set forth herein.


Agreement


In consideration of the premises and the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree as follows:


1.           Employment. Subject to the terms and conditions hereof, the Company
hereby employs the Executive and Executive hereby accepts such employment as an
officer of the Company (or a Company subsidiary as dictated by the Company’s CEO
or the Executive’s immediate supervisor) having such duties and responsibilities
as are set forth in Section 3 below.


2.           Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below.


“Annual Bonus Amount” shall mean the average of the annual cash bonuses earned
by Executive under any written short-term (i.e. one year) plan (regardless of
whether a particular bonus has yet been paid or whether any portion thereof was
deferred) as a result of employment by the Company and its affiliates over the
three year period immediately preceding the date of termination. In calculating
the Annual Bonus Amount: (1) if one of the year’s bonuses in the calculation
period was based on a period of less than 12 full months, then such annual bonus
amount shall be annualized;  (2) if Executive was employed for less than three
years and had not yet earned a bonus in year two and/or year three (as
applicable) because Executive was not employed at December 31 of that year, then
the Annual Bonus Amount shall be calculated based solely on the years in which
Executive was employed at the end of the
 
 
1

--------------------------------------------------------------------------------

 
 
year; (3) if Executive shall not have been employed long enough to earn a cash
bonus, then the Annual Bonus Amount will be deemed to be zero.
 
“Cause” shall mean: (i) fraud; (ii) embezzlement; (iii) conviction of the
Executive of any felony; (iv) dereliction of duties, or a material breach of or
the willful failure by the Executive to perform and discharge the Executive’s
duties, responsibilities and obligations under this Agreement, or  the material
failure of Executive to perform reasonable business objectives as determined by
the Board of Directors, in all such cases if such breach is not cured within 30
days after written notice of such breach is given by the Company to Executive;
(v) any act of moral turpitude or willful misconduct by the Executive intended
to result in personal enrichment of the Executive at the expense of the Company,
or any of its affiliates or which has an adverse impact on the business or
reputation of the Company or any of its affiliates (such determination to be
made by the Board in its reasonable judgment); (vi) intentional damage to the
property or business of the Company; (vii) gross negligence; or (viii) the
ineligibility of the Executive to perform Executive’s duties because of a
ruling, directive or other action by any agency of the United States or any
state of the United States having regulatory authority over the Company.


“Change in Control” shall mean:
(i)           when any Person or Persons acting as “group” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act” and within the meaning of
Section 409A of the Code and applicable regulations thereunder) acquires
directly or indirectly, securities of TSFG representing an aggregate of more
than 50% of the combined voting power of TSFG’s then outstanding voting
securities other than an acquisition by:
 
(A)
any employee plan established by TSFG;

 
(B)
TSFG or any of its affiliates (as defined in Rule 12b-2 promulgated under the
Exchange Act);

 
(C)
an underwriter temporarily holding securities pursuant to an offering of such
securities;

 
(D)
a corporation owned, directly or indirectly, by stockholders of TSFG in
substantially the same proportions as their ownership of TSFG; or

 
(E)
except as provided in clause (iii) below, a merger or consolidation of TSFG with
any other corporation which is duly approved by the stockholders of TSFG; or

(ii)           when a majority of the board of directors of TSFG is replaced
during any 12-month period and such new appointments are not approved by a
majority of the members of the current board prior to the date of appointment or
election; or
(iii)           The stockholders of TSFG approve a merger or consolidation of
TSFG with any other corporation other than (A) a merger or consolidation that
would result in the voting securities of TSFG outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof),
in combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of any Company, at least a majority of
the combined voting power of the voting securities of TSFG or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or (B) a merger or consolidation effected to implement a
recapitalization of TSFG (or similar transaction) in which no Person is or
becomes the beneficial owner (as defined in clause (i) above), directly or
indirectly, of securities of TSFG (not including in the securities beneficially
owned by such Person any securities acquired directly from TSFG) representing
a  majority of the combined voting power of TSFG’s then outstanding voting
securities; or (C) a plan of complete liquidation of TSFG or an agreement for
the sale or disposition by TSFG of all or substantially all of TSFG’s assets.


 
2

--------------------------------------------------------------------------------

 


“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute, rule or regulation of similar effect.


“Compensation” shall mean the sum of (i) Executive’s Annual Base Salary (as
defined in Section 6.1), and (ii) Executive’s Annual Bonus Amount.


“Confidential Information” shall mean all business and other information
relating to the business of the Company, including without limitation, technical
or nontechnical data, programs, methods, techniques, processes, financial data,
financial plans, product plans, and lists of actual or potential customers,
which (i) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other Persons,
and (ii) is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality. Such information and compilations of
information shall be contractually subject to protection under this Agreement
whether or not such information constitutes a trade secret and is separately
protectable at law or in equity as a trade secret. Confidential Information does
not include confidential business information which does not constitute a trade
secret under applicable law two years after any expiration or termination of
this Agreement.


           “Disability” or “Disabled” shall mean any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months which
results in, (i) the Executive being unable to engage in any substantial gainful
activity or (ii) the Executive receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan (including
disability benefits) covering employees of the Company. In addition, the
Executive will be deemed disabled if determined to be totally disabled by the
Social Security Administration, or if determined to be disabled in accordance
with a disability insurance program provided the definition of disability
applied under such disability insurance program complies with the requirements
of the preceding sentence.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Involuntary Termination” means a Termination of Employment by the Executive
following a Change in Control which, in the sole judgment of the Executive, is
due to (i) a change of the Executive's responsibilities, position (including the
Executive's office, title, reporting relationships or working conditions),
authority or duties (including changes resulting from the assignment to the
Executive of any duties inconsistent with his positions, duties or
responsibilities as in effect immediately prior to the Change in Control); or
(ii) a reduction in the Executive's annual base salary or annual bonus
opportunity under The South Financial Group's Management Incentive Compensation
Plan, or any comparable bonus under any predecessor or successor plan, including
any bonus or portion thereof that has been earned but deferred, or benefits; or
(iii) a forced relocation of the Executive outside the Miami metropolitan area;
or (iv) a significant increase in the Executive' travel requirements
(collectively “Status Changes”); provided, however, Executive must elect to
terminate Executive's employment within two (2) years of the Status Change on
which Executive bases Executive's employment termination.
 
“Other Benefits” means (i) any unpaid base salary through the date of
termination and (ii) amounts that are vested benefits or that Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Company or its affiliates (other than
this Agreement) at or subsequent to the date of termination in accordance with
the terms of such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement. Notwithstanding the foregoing,
“Other Benefits” shall not include any severance pay or benefits under any
 
 
3

--------------------------------------------------------------------------------

 
 
severance plan, program or policy of the Company and its affiliates.
 
“Person” shall mean any individual, corporation, bank, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization or
other entity.


“Vesting Benefits” shall mean the following (A) all rights of Executive pursuant
to awards of share grants or options granted by the Company shall be deemed to
have vested (except for restrictions on transfer pursuant to the Securities Act
of 1933, as amended), but only to the extent that such grants or options would
have vested in the twelve months subsequent to termination or the end of the
Term hereof, whichever is earlier (such period being referred to in this
paragraph as the “Remaining Term”)) and (B) the Executive shall be deemed to be
credited with service with the Company for such Remaining Term for the purposes
of the Company’s benefit plans; (C) the Executive shall be deemed to have
retired from the Company and shall be entitled as of the termination date, or at
such later time as he may elect to commence receiving the total combined
qualified and non-qualified retirement benefit to which he is entitled
hereunder, or Executive’s total non-qualified retirement benefit hereunder if
under the terms of the Company’s qualified retirement plan for salaried
employees he is not entitled to a qualified benefit, and (D) if any provision of
this definition cannot, in whole or in part, be implemented and carried out
under the terms of the applicable compensation, benefit, or other plan or
arrangement of the Company because the Executive has ceased to be an actual
employee of the Company, because the Executive has insufficient or reduced
credited service based upon Executive’s actual employment by the Company, or
because the plan or arrangement has been terminated or amended after the
effective date of this Agreement, the Company itself shall pay or otherwise
provide the equivalent of such rights, benefits and credits for such benefits to
Executive, Executive’s dependents, beneficiaries and estate. The application of
this definition, however, shall not be construed to require the payment or
acceleration of any payment that would violate Section 409A of the Code and the
regulations (or similar guidance) thereunder.
 


3.           Duties. During the Term hereof, the Executive shall be an Executive
Vice President serving as Market President (and chief operating officer) for the
Company’s South Florida market (Broward, Dade and Palm Beach counties), having
such duties and authority as are typical of such position and otherwise as
assigned to him  by the Company’s CEO or Executive’s direct supervisor.
Executive agrees that during the Term hereof, he will devote Executive’s full
time, attention and energies to the diligent performance of Executive’s duties.
Executive shall not, without the prior written consent of the Company, at any
time during the Term hereof (i) accept employment with, or render services of a
business, professional or commercial nature to, any Person other than the
Company, (ii) engage in any venture or activity which the Company may in good
faith consider to be competitive with or adverse to the business of the Company
or of any affiliate of the Company, whether alone, as a partner, or as an
officer, director, employee or shareholder or otherwise, except that the
ownership of not more than 5% of the stock or other equity interest of any
publicly traded corporation or other entity shall not be deemed a violation of
this Section, or (iii) engage in any venture or activity which the Board may in
good faith consider to interfere with Executive's performance of Executive’s
duties hereunder.


4.           Term. Unless earlier terminated as provided herein, the Executive's
employment hereunder shall be for a rolling term of one year (the “Term”)
commencing on the date hereof. This Agreement shall be deemed to extend each day
for an additional day automatically without any action on behalf of either party
hereto.


5.           Termination. This Agreement may be terminated as follows:
 
 
4

--------------------------------------------------------------------------------

 
 
5.1 The Company. The Company shall have the right to terminate Executive's
employment hereunder at any time during the Term hereof (i) for Cause, (ii) if
the Executive becomes Disabled, (iii) upon the Executive's death, or (iv)
without Cause.


5.1.1           If the Company terminates Executive’s employment under this
Agreement pursuant to clauses (i) of Section 5.1, the Company’s obligations
hereunder shall cease as of the date of termination and forfeitable share awards
and unexercised stock options (regardless of their vested status) shall be
deemed immediately terminated.


5.1.2           If the Company terminates Executive’s employment under this
Agreement pursuant to clauses (ii) or (iii) of Section 5.1, the Company’s
obligations hereunder shall cease as of the date of termination except that
Executive or Executive’s estate will be entitled to receive (1) the Other
Benefits and (2) a pro-rata portion of the targeted Annual Incentive Bonus under
Section 6.2 for the portion of the year actually worked by Executive prior to
Executive’s Disability or death.


5.1.3           (a)         If the Company terminates Executive’s employment
pursuant to clause (iv) of Section 5.1 prior to a Change in Control, Executive
shall be entitled to receive (1) the Other Benefits and (2) immediately in a
lump sum in cash as severance upon such termination, one times Executive’s
Compensation.


   (b)         If the Company terminates Executive’s employment pursuant to
clause (iv) of Section 5.1 after a Change in Control, Executive shall be
entitled to receive (1) the Other Benefits, (2) the Vesting Benefits and (3)
immediately in a lump sum in cash as severance upon such termination, two times
Executive’s Compensation.
 


5.2           By Executive. Executive shall have the right to terminate
Executive’s employment hereunder if (i) the Company materially breaches this
Agreement and such breach is not cured within 30 days after written notice of
such breach is given by Executive to the Company; or (ii) there is an
Involuntary Termination.


5.2.1           If Executive terminates Executive’s employment other than
pursuant to clauses (i) or (ii) of Section 5.2, the Company's obligations under
this Agreement shall cease as of the date of such termination.


5.2.2           (a)         If Executive terminates Executive’s employment
hereunder pursuant to clause (i) of Section 5.2 during the two year period
following a Change in Control, or pursuant to clause (ii) of Section 5.2,
Executive shall be entitled to receive (1) the Other Benefits, (2) the Vesting
Benefits and (3) immediately in a lump sum in cash as severance upon such
termination, two times Executive’s Compensation.


   (b)         If Executive terminates Executive’s employment pursuant to clause
(i) of Section 5.2 other than under the circumstances described in the
immediately preceding clause (a), Executive shall be entitled to receive (1) the
Other Benefits, and (2) immediately in a lump sum as severance upon such
termination, one times Executive’s Compensation.
 
6.            Compensation. In consideration of Executive's services and
covenants hereunder, Company shall pay to Executive the compensation and
benefits described below (which compensation
 
 
5

--------------------------------------------------------------------------------

 
 
shall be paid in accordance with the normal compensation practices of the
Company and shall be subject to such deductions and withholdings as are required
by law or policies of the Company in effect from time to time, provided that
Executive’s salary pursuant to Section 6.1 shall be payable not less frequently
than monthly):


6.1           Annual Salary. During the Term hereof, the Company shall pay to
Executive a base salary established by the Company which for the first year of
the Term shall be $260,000.00 (the “Annual Base Salary”). Executive’s salary
will be reviewed at the beginning of each of its fiscal years and, in the sole
discretion of the Company, may be increased for such year (but not decreased).
All references herein to Annual Base Salary shall refer to Executive’s base
salary as so increased.
 
6.2           Annual Incentive Bonus. During the Term hereof, the Executive
shall participate in the Management Incentive Compensation Plan or any successor
thereto  (“MPIP”) at levels equal to similarly situated officers. Executive’s
2007 MPIP payment (payable on or before March 15, 2008) shall be at least
$200,000.


6.3           Long Term Equity Plan. During the Term hereof, the Executive shall
participate in a long term equity plan or any successor thereto at levels equal
to similarly situated officers.


6.4           Miscellaneous Benefits. Executive shall be entitled to share in
any other employee benefits generally provided by the Company to executives in
similar positions for so long as the Company provides such benefits. Executive
shall also be entitled to participate in all other benefits accorded general
Company employees.


6.5           Compensation upon Employment. Executive shall be entitled to
receive the sign-on bonus, the options and restricted stock set forth in that
certain offer letter dated August 2, 2007, subject to the terms and conditions
set forth therein. Executive shall also be entitled to receive reimbursement for
his monthly business related country club expense and a $1,000 a month car
allowance, all as referenced in the August 2, 2007 offer letter.
 
7.           Excess Parachute Payments. It is the intention of the parties
hereto that the severance payments and other compensation provided for herein
are reasonable compensation for Executive's services to the Company and shall
not constitute “excess parachute payments” within the meaning of Section 280G of
the Code and any regulations thereunder. In the event that the Company's
independent accountants acting as auditors for the Company on the date of a
Change in Control determine that the payments provided for herein constitute
“excess parachute payments,” then the compensation payable hereunder shall be
reduced to the point that such compensation shall not qualify as “excess
parachute payments.”


8.           Confidentiality. Executive shall hold in a fiduciary capacity for
the benefit of the Company all Confidential Information relating to the Company
or any of its affiliated companies, and their respective businesses, which shall
have been obtained by the Executive during the Executive's employment by the
Company or any of its affiliated companies. After termination of Executive's
employment with the Company for any reason, the Executive shall not, without the
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. Upon the termination
or expiration of Executive’s employment hereunder, Executive agrees to deliver
promptly to the Company all Company files, customer lists, management reports,
memoranda, research, Company
 
 
6

--------------------------------------------------------------------------------

 
 
forms, financial data and reports and other documents supplied to or created by
Executive in connection with Executive’s employment hereunder (including all
copies of the foregoing) in Executive’s possession or control and all of the
Company's equipment and other materials in Executive’s possession or control. In
no event shall an asserted violation of the provisions of this Section 8
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.


9.           Noncompetition and Nonsolicitation Agreement.
 
9.1           During the term hereof and for the twelve month period following
the date of termination of employment for any reason (the “Noncompete Period”),
Executive shall not directly or indirectly enter into an employment relationship
or a consulting arrangement (or other economically beneficial arrangement) with
any other bank, thrift or lending institution, including such entities “in
organization” (a “Competitor”) which would involve Executive working in,
consulting with respect to, overseeing or otherwise servicing any market area or
customers over which Executive had responsibility at the time of his termination
or during the two years immediately prior to such termination.
 
9.2           During the Noncompete Period, Executive shall not directly or
indirectly, either as an independent contractor, employee, consultant, agent,
partner, joint venturer or otherwise through another person or
entity,  including but not limited to a Competitor, (i) solicit, induce or
attempt to induce (or aid any person or entity in doing so) any employee of
Company to leave the employ of Company or in any way interfere with the
relationship between Company and any employee thereof, (ii) hire or engage any
person who was an employee of Company or any subsidiary at any time during the
six month period preceding Executive’s hiring or engagement of such employee, or
(iii) solicit or induce or attempt to induce (or aid any person or entity in
doing so) any customer, supplier, or other person or  entity in a business
relation with Company to cease doing business with Company, or in any way
interfere with the relationship between any such customer, supplier, or person
or entity in a business relation with the Company. For purposes of this Section
9.2, the phrase “customer, supplier or other person or entity in a business
relation with Company” shall mean those persons or entities with whom the
Company did business, had work in progress or delivered an offer to perform
services during the 18-month period prior to the termination of the Executive.
 
9.3           If, at the time of enforcement of this Section 9, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law and that such revised restrictions may be
enforced against Executive. Executive agrees that the restrictions contained in
this Section 9 are reasonable and appropriate when considered in light of the
nature and extent of the business of the Company.
 


9.4           In the event of the breach or a threatened breach by Executive of
any of the provisions of this Section 9, Company, in addition and supplementary
to other rights and remedies existing in its favor, may apply  to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security).
 
9.5           The obligations contained in this Section 9 shall not prohibit
Executive from being an owner of not more than 5% of the outstanding stock of
any class of a corporation which is publicly traded, so long as Executive has no
active participation in the business of such corporation.
 
 
7

--------------------------------------------------------------------------------

 
 
9.6           The Noncompete Period shall be extended commensurately (day for
day) for any period of time during which Executive is in breach of the covenants
set forth in this Section 9.
 
10.           Enforceability of Confidentiality, Noncompetition and
Nonsolicitation Provisions. The provisions of Sections 8 and 9, including all
subparts thereof, shall be enforceable regardless of the reason for termination
of Executive’s employment and without regard to whether the employment is
terminated by Executive or the Company. Executive expressly agrees that should
Executive terminate the employment relationship on the grounds of a breach by
the Company, as provided at Section 5.2(i) or an Involuntary Termination, as
provided at Section 5.2(ii), such breach or Involuntary Termination shall not
have any affect upon the enforceability of the provisions of Sections 8 and 9,
including all subparts thereof, and Executive may not assert any such breach or
Involuntary Termination as a defense to an action to enforce the provisions of
Sections 8 and 9, including all subparts thereof. The existence of any claim or
cause of action of Executive against the Company, whether predicated in this
Agreement or otherwise, shall not constitute a defense to the enforcement of
Sections 8 or 9 by the Company.
 
11.           Compliance With Section 409A.
A.           The Company may delay payment of a benefit hereunder upon such
events and conditions as the IRS may permit in generally applicable published
regulatory or other guidance under Section 409A of the Code, including, without
limitation, payments that the Company reasonably anticipates will be subject to
the application of Section 162(m) of the Code, or will violate Federal
securities laws or other applicable law; provided that any such delayed payment
will be made at the earliest day at which the Company reasonably anticipates
that the making of the payment would not cause such a violation.
B.           If a payment is payable under this Agreement due to a “separation
from service” for purposes of the rules under Treasury Regulation Section
1.409A-3(i)(2) (payments to specified employees upon a separation from service)
and the Executive is determined to be a “specified employee” (as determined
under Treasury Regulation Section 1.409A-1(i)) and related Company procedures),
then the payment shall be made on a date that is six months after the date of
the Executive's separation from service to the extent necessary to comply with
the requirements of Section 409A of the Code and related treasury regulations.
C.           This Agreement is intended to comply with the requirements of 409A
of the Internal Revenue Code and the regulations and other guidance issued
thereunder, as in effect from time to time. To the extent a provision of this
Agreement is contrary to or fails to address the requirements of Section 409A of
the Code and related treasury regulations, this Agreement shall be construed and
administered as necessary to comply with such requirements to the extent allowed
under applicable treasury regulations until this Agreement is appropriately
amended to comply with such requirements.
D.           If this Agreement provides that the exercise of a stock option
following Executive's termination of employment may be extended to a specified
date beyond that set forth in the option award agreement, then it may be
extended to a date no later than the earlier of (i) the date specified in the
Agreement; (ii) the end of the scheduled term of any such stock option; or (iii)
the tenth anniversary of the original date of grant of the stock option. If the
Agreement does not provide for a stock option exercise period, this paragraph
shall not apply.


12.           Assignment. The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills of Executive, and
agree that this Agreement may not be assigned or transferred by Executive, in
whole or in part, without the prior written consent of Company.


13.           Notices. All notices, requests, demands, and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered or seven days after mailing if mailed, first class,
certified mail postage prepaid:
 
 
8

--------------------------------------------------------------------------------

 
 
 
To the Company:
Carolina First Bank

Poinsett Plaza
104 South Main Street
Greenville, South Carolina 29601
Attn: Mary A. Jeffrey


 
To Executive:
At the most recent address for Executive on file at the Company

 


Any party may change the address to which notices, requests, demands, and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


14.           Provisions Severable/Savings Clause. If any provision or covenant,
or any part thereof, of this Agreement should be held by any court to be
invalid, illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect.  With
respect to any provision or covenant of Section 8 or 9 finally determined by a
court of competent jurisdiction to be unenforceable, Executive, the Company and
its affiliates hereby agree that such court shall have jurisdiction to reform
such provision or covenant so that it is enforceable to the maximum extent
permitted by law, and the parties agree to abide by such court’s determination.
If any of the provisions or covenants of Section 8 or 9 are determined to be
wholly or partially unenforceable in any jurisdiction, such determination shall
not be a bar to or in any way diminish the rights of the Company or its
affiliates, as applicable, to enforce any such provision or covenant in any
other jurisdiction.
 
15.           Remedies.


15.1           The Executive acknowledges that if he breaches or threatens to
breach Executive’s covenants and agreements in this Agreement, such actions may
cause irreparable harm and damage to the Company which could not be compensated
in damages. Accordingly, if Executive breaches or threatens to breach this
Agreement, the Company shall be entitled to injunctive relief, in addition to
any other rights or remedies of the Company.


15.2           All claims, disputes and other matters in question between the
Executive and the Company arising out of or related to the interpretation of
this Agreement or the breach of this Agreement, except as specifically governed
by the foregoing provisions where there may be irreparable harm and damage to
the Company which could not be compensated in damages, shall be decided by
arbitration in accordance with the rules of the American Arbitration
Association. This agreement to arbitrate shall be specifically enforceable under
applicable law in any court having jurisdiction. The award rendered by the
arbitrator shall be final and judgment may be entered upon it in accordance with
the applicable law of any court having jurisdiction thereof.


16.           Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.
 
 
9

--------------------------------------------------------------------------------

 
 
17.           Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by other parties hereto.


18.           Governing Law. The validity and effect of this agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Florida.


19.           Withholding. The Company may withhold from any amounts payable
under this Agreement such United States federal, state or local or foreign taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.


 
10

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.



 
EXECUTIVE
             
By:
/s/ Jesus E. Diaz
   
Jesus E. Diaz
             
CAROLINA FIRST BANK
             
By:
/s/ Mary Jeffrey
 
Title:
Executive Vice President

 
 
 11

--------------------------------------------------------------------------------